                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF KENTUCKY
                    SOUTHERN DIVISION at LONDON

THOMAS EARLEY,                      )
                                    )
     Plaintiff,                     )          Civil No. 6: 20-33-JMH
                                    )
V.                                  )
                                    )            MEMORANDUM OPINION
DONNIE TABOR, et al.,               )                 AND ORDER
                                    )
     Defendants.                    )

                     ****    ****       ****     ****

     Thomas Earley is a resident of Laurel County, Kentucky.

Proceeding without an attorney, Earley filed a complaint with this

Court asserting numerous claims related to his recent eviction

from the property where he was residing.            [DE 1.]   Earley also

filed a motion for leave to proceed in forma pauperis [DE 3] and

a motion for injunctive relief.     [DE 6.]      By prior order, the Court

granted Earley’s request to proceed as a pauper.          [DE 7.]

     Because Earley is proceeding in forma pauperis, the Court

conducts an initial review of his complaint pursuant to 28 U.S.C.

§ 1915(e)(2).   Under this statute, the Court may dismiss a case at

any time if it is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief against

a defendant who is immune.    Accordingly, the Court has conducted

an initial review of Earley’s complaint and will dismiss it,

without prejudice, for the reasons below.
     Earley’s    twenty-page    complaint   is   somewhat   difficult   to

follow.     Throughout the complaint, Earley mentions contract law;

HIPPA; 42 U.S.C. § 1983; and the First, Fourth, Fifth, Eight, and

Fourteen Amendments.    He also describes a history of conflict with

the individual Donnie Tabor, and he offers a variety of personal

information about his mental and physical health and history of

illicit behavior.     Overall, however, the complaint clearly takes

issue with a forcible detainer decision reached in Laurel District

Court and the subsequent eviction warrant issued against Earley.

According to Earley, an appeal of this district court decision is

currently pending.     [See DE 1 at 11 (stating the case remains on

appeal).]

     After      thoroughly     reviewing    Earley’s    complaint       and

accompanying motion for injunctive relief, the Court finds that

Earley’s present lawsuit, while styled as a civil rights action,

is primarily an attempt to collaterally attack the ongoing state

court action or, at very least, an effort to speed up the appellate

process.     After all, two of the four named defendants are the

Laurel District Court and Laurel Circuit Court, and a third

defendant is the law enforcement body responsible for executing

the eviction warrant.        And while Earley alleges a number of

violations of his rights and injuries to his mental and physical

health, it is clear from the complaint on the whole that the true

source of Earley’s injuries is the state forcible detainer ruling

                                    2
itself.     See Givens v. Homecomings Financial, 278 F. App’x 607,

609 (6th Cir. 2008) (in a similar case, finding the plaintiff’s

various claims were ultimately concerned with a state order of

possession).     Indeed, without disturbing (or, at the very least,

reevaluating) the state court ruling, the Court has no real way to

provide Earley with the recourse he seeks.

          “The federal district courts do not hear appeals from state

courts.”     Id. at 608.   Instead, if Earley is displeased with the

Laurel District Court’s ruling, his remedy is to appeal to the

state appellate court.     Id.; see also Kafele v. Lerner, Sampson &

Rothfuss, LPA, 161 F. App’x 487, 489 (6th Cir. 2005).           Earley

claims to have done this four months ago [see DE 6 at 2]; the

appeal simply remains pending.         Notably, Earley has not alleged

that the appeal will be futile or that he cannot present his

constitutional claims related to the eviction in state court.

Instead, he appears only to be seeking relief as quickly as

possible.      But while Earley makes his way through the state

appellate process, this Court does not provide him with any

alternate avenues of relief.

     In light of the ongoing state court proceedings regarding

this same matter, the Court will abstain from ruling on Earley’s

complaint and will instead dismiss the action without prejudice.

See, e.g., Doscher v. Menifee Circuit Court, 75 F. App’x 996, 997

(6th Cir. 2003) (stating that the district court properly abstained

                                   3
from    ruling        on   the    pro   se    plaintiff’s    complaint     regarding

foreclosure proceedings, because there was a state foreclosure

action pending and the plaintiff had an adequate opportunity to

raise his challenges in those proceedings); Squire v. Coughlan,

479 F.3d 551, 555 (6th Cir. 2006) (explaining that a federal

district court may abstain from ruling where there are ongoing

state        judicial      proceedings       that   implicate    important    state

interests       and     that     provide     an   adequate   opportunity    for   the

plaintiff to raise constitutional challenges).

        Accordingly, the Court hereby ORDERS as follows:

        1)     Earley’s complaint [DE 1] is DISMISSED WITHOUT PREJUDICE

on abstention grounds;

        2)     Earley’s motion for injunctive relief [DE 6] is DENIED,

AS MOOT; and

        3)     This matter is CLOSED and STRICKEN from the docket.

        This the 6th day of March, 2020.




                                              4
